DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification lacks adequate support for the limitation of “an apparatus for post treating a processed printing plate comprising in sequential order a heating element and at least one UV LED radiation bar”, as recited in claim 36. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 36, the limitation of “an apparatus for post treating a processed printing plate comprising in sequential order” renders the claim indefinite.  While “sequential order” usually refers to steps in process/method or event, but in this case, the claim relates to “an apparatus”.  It is not clearly understood the arrangement of a heat element and at least on UV LED radiation bar (“in sequential order”), as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 36 are rejected under 35 U.S.C 102(a) (1) as being anticipated by Lingier et al (US 9,751,295) in view of Urbanik (U.S.Pat. 4,555,302). 
As to claim 34, Lingier discloses an apparatus for processing a lithographic printing plate and an apparatus for posting treating a processed printing plate/cured printing plate and comprising substantially all features of the instant claims such as: a development/gumming section (see col.4, lines 53-57) and a drying section/heating element/curing device (see col.4, lines 65-66) wherein the drying section has at least one UV LED radiation bar (see col.11, lines 15--25).  Lingier does not expressly disclose the drying section having “a drying means” as recited.  First, it  is the Examiner’ position that in broadest sense, the presence of the air between the processed printing plate and the UV LED can be considered as the claimed drying means”.  Second, this feature is well known in the art.  For example, Urbanik (figures 1A and 1B) discloses an apparatus for processing a lithographic printing plate having drying section with a drying means/a blower (22) with a plurality of vents (18) for discharging heated air for drying the printing plate (10) and along with a plurality of violet lights (28).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the drying means as suggested by Urbanik into the apparatus of Lingier for precisely drying the printing plate. 
As to claim 36, at best the claimed subject matter are understood (see rejections under 35 U.S.C. 112, first and second paragraphs), Lingier as modified by Urbanki lacks to show the heating element and at least one UV LED radiation bar are in sequential order.  It would have been obvious to a skilled artisan to arrange the heating element and at least one UV LED radiation bar “in sequential order” since it has been that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 34 and 36 are rejected under 35 U.S.C 103 as being unpatentable over  Steenackers et al (US 10, 151,975) in view of Urbanik (U.S.Pat. 4,555,302).
As to claim 34, Steenackers discloses an apparatus for processing or post treating a lithographic printing plate having a development/gumming section and a dry section (see col.30, lines 14-16) and wherein the drying section has at least one UV LED radiation bar (see col.30, line 17).  Steenackers does not expressly disclose the drying section having “a drying means” as recited.  First, it  is the Examiner’ position that in broadest sense, the presence of the air between the processed printing plate and the UV LED can be considered as the claimed drying means”.  Second, this feature is well known in the art.  For example, Urbanik (figures 1A and 1B) discloses an apparatus for processing a lithographic printing plate having drying section with a drying means/a blower (22) with a plurality of vents (18) for discharging heated air for drying the printing plate (10) and along with a plurality of violet lights (28).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the drying means as suggested by Urbanik into the apparatus of Steenackers for precisely drying the printing plate. 
As to claim 36, at best the claimed subject matter are understood (see rejections under 35 U.S.C. 112, first and second paragraphs), Steenackers as modified by Urbanki lacks to show the heating element and at least one UV LED radiation bar are in sequential order.  It would have been obvious to a skilled artisan to arrange the heating element and at least one UV LED radiation bar “in sequential order” since it has been that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,962,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 16-17of the instant application are also included, inter alia, in the collective recitation of claims of the ‘923 patent.  
As to claims 16-17 of the present application, claims 1, 4 and 10 of ‘923 patent disclose respectively, 

    PNG
    media_image1.png
    256
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    297
    media_image2.png
    Greyscale

In fact, claims 16-17 of the present application are merely re-written versions/or broader versions of claims 1, 4 and 10 of the '657 patent.
Allowable Subject Matter
Claims 18-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 35 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an apparatus for processing a lithographic printing plate comprising among other features, a developing/gumming section having a first gumming unit and a second gumming unit mutually connected by a cascade to allow overflow of liquid from the second grumming unit into the first gumming unit and along with a drying section having a drying means and at least on UV LED radiation bar, as recited in the claims. 

Response to Amendment/Argument
Applicant’s amendment filed August 18, 2022 has been entered.  Claims 16, 34, 36 have been amended.  In light of Applicant’s remarks, and upon reference to the identified passage in the specification, the objection of the drawings is withdrawn. 
Regarding the rejections of claims 16-33 under the applied reference of Steenackers,  Applicant’s arguments in conjunction with the amendment have been carefully reviewed.  Upon analysis of these amended claims, the rejections are withdrawn.  
Turning to claims 34 and 36, Applicant’s arguments are not found persuasive and have been traversed in view of new grounds of rejections as set forth above.  Also, the Obviousness Type Double Patenting Rejection based on US Patent No. 9,962,923 is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
10/21/22



/HUNG V NGUYEN/Primary Examiner, Art Unit 2882